The Court,
without hearing the plaintiff’s counsel in reply, were of opinion, that the judgment could not be supported, inasmuch as it appeared, that the cause of action before the justice was for more than 100 dollars. The suit was upon an account, and supposing it to amount to 100 dollars, the interest to the time of the award made, could not bring it to 112 dollars and 27 cents, the sum awarded. Therefore, the amount of the account in suit before the justice must have been more than 100 dollars. This brings it directly within the reason of the case of Moore v. Wait.
Judgment reversed.